Case 3:20-cv-01372-TAD-KLH Document 13 Filed 11/11/20 Page 1 of 2 PageID #: 143




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                   MONROE DIVISION

AARON LARRY BOWMAN                                        CIVIL ACTION

VERSUS                                                    DOCKET NO. 3:20-cv-01372

                                                          JUDGE TERRY A. DOUGHTY
OUACHITA PARISH SHERIFF'S
OFFICE, ET AL.                                            MAGISTRATE JUDGE KAREN L. HAYES



                  LIST OF ALL DOCUMENTS IN STATE COURT SUIT

       The Louisiana Department of Public Safety & Corrections (Office of State Police)

("DPSC"), provides the following list of documents previously filed in the state court suit along


with page number references corresponding to the place where they may be found within either


Exhibit "A" in globo [Rec. Doc. 1-2] or Exhibit "C" [Rec. Doc. 1-4] to the previously filed


Notice of Removal:



 9/21/2020     Petition for Damages for Police             Plaintiff         Exhibit "A" in globo
               Misconduct and Excessive Force                                pp. 1-43
               (with Exhibit A)
 9/24/2020     Citation to University of Louisiana         Plaintiff/Clerk   Exhibit "A" in globo
               Monroe Police Department                                      p. 44

 9/24/2020     Citation to Louisiana State Police          Plaintiff/Clerk   Exhibit "A" in globo
               Department                                                    p. 45

 9/24/2020     Citation to Deputy Donovan Ginn             Plaintiff/Clerk   Exhibit "A" in globo
                                                                             p. 46
 9/24/2020     Citation to City ofMonroe                   Plaintiff/Clerk   Exhibit "A" in globo
                                                                             p. 47
 9/24/2020     Citation to Jay Russel, Sheriff             Plaintiff/Clerk   Exhibit "A" in globo
                                                                             p. 48
 9/24/2020     Citation to Ouachita Parish Sheriffs        Plaintiff/Clerk   Exhibit "A" in globo
               Office                                                        p. 49
 9/24/2020     Citation to Monroe Police                   Plaintiff/Clerk   Exhibit "A" in globo
               Department                                                    p. 50


                                                 Page 1
Case 3:20-cv-01372-TAD-KLH Document 13 Filed 11/11/20 Page 2 of 2 PageID #: 144




  9/24/2020       Citation to Metro Narcotics Unit           Plaintiff/Clerk      Exhibit "A" in globo
                                                                                  p. 51
  9/24/2020       Correspondence (including fax              Plaintiff            Exhibit "A" in globo
                  cover sheet) from plaintiffs counsel                            pp.52-53
                  to the clerk of court regarding
                  Exhibit B to the Petition for
                  Damages for Police Misconduct and
                  Excessive Force
  9/24/2020       Louisiana Civil Case Reporting form        Plaintiff            Exhibit "A" in globo
                                                                                  p. 54
  10/27/2020      Notice of Filing Notice of Removal         DPSC                 Exhibit "C" pp. 1-2


                                                    Respectfully Submitted,
                                                    JEFF LANDRY
                                                    Attorney General
                                                    BY: /s/ Jennie P. Pellesrin
                                                    JENNIE P. PELLEGRIN - LA. BAR ROLL NO. 25207
                                                    ipelle£rm(%neunerpate.com
                                                    BEN L. MAYEAUX - LA. BAR ROLL No. 19042
                                                    bmayeaux(%neunerpate.com
                                                    ELIZABETH BAILLY BLOCH - LA. BAR ROLL No. 37591
                                                    bbloch(%neunerp ate. corn
                                                    NEUNERPATE
                                                    One Petroleum Center, Suite 200
                                                    1001 West Pinhook Road (zip 70503)
                                                    Post Office Box 52828
                                                    Lafayette, LA 70505-2828
                                                    TELEPHONE: (337) 237-7000 FAX: (337) 233-9450
                                                    Special Assistants Attorneys General and Counsel
                                                    for the Louisiana Department of Public Safety &
                                                    Corrections (Office of State Police)

                                    CERTIFICATE OF SERVICE

           I hereby certify that on November 11, 2020, a copy ofDPSC's List of All Documents in

 State Court Suit was filed electronically with the Clerk of Court using the CM/ECF system.

 Notice of this filing will be forwarded to all counsel by operation of the Court's electronic filing


 system.




                                                    Page 2
